      Case 4:16-cv-01414 Document 657 Filed on 09/27/19 in TXSD Page 1 of 10



                   IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                               )
 MARANDA LYNN ODONNELL, et al.                 )
                                               )
                Plaintiffs,                    )
                                               )
 v.                                            )   Case No. 16-cv-01414
                                               )   (Consolidated Class Action)
 HARRIS COUNTY, TEXAS, et al.                  )   The Honorable Lee H. Rosenthal
                                               )   U.S. District Judge
                Defendants.                    )
                                               )

JOINT MOTION FOR FINAL APPROVAL OF PROPOSED CONSENT DECREE AND
 SETTLEMENT AGREEMENT AND MEMORANDUM IN SUPPORT OF MOTION

        The Parties jointly move this Court for final approval of the Consent Decree and Settlement

Agreement (“the proposed settlement”) negotiated by Plaintiffs, Harris County, the Harris County

Criminal Court at Law Judges, and the Harris County Sheriff (collectively, “the Parties”). In

response to the Court’s suggestions in its Order granting preliminary approval of the settlement,

Dkt. 651, the Parties have modified the Consent Decree, and Plaintiffs have resolved the

discrepancy between Plaintiffs’ fee petition and Counsel Neal Manne’s declaration. A clean

version of the revised Consent Decree, which the parties jointly ask the Court to enter, is attached

as Exhibit 1. A clean version of Mr. Manne’s amended declaration, which the Parties ask be

substituted in place of Dkt. 617-7 and Dkt. 618-5, and considered in support of Plaintiffs’ fee

petition (Dkt. 618) and in support of this Motion, is attached as Exhibit 2. Redline versions of the

documents showing the specific changes the Parties made are submitted as Exhibit 3 (redlined

Consent Decree) and Exhibit 4 (redlined Amended Declaration of Neal Manne). Section I below

lists and describes the specific changes made to the Consent Decree and Mr. Manne’s Declaration.




                                                   1
     Case 4:16-cv-01414 Document 657 Filed on 09/27/19 in TXSD Page 2 of 10



The Parties did not modify the Settlement Agreement, Dkt. 617-2, which the Parties ask the Court

to accept.

         In this Motion for Final Approval, the Parties incorporate in full their prior briefing relating

to preliminary approval of the proposed settlement, including: the Parties’ Joint Motion and

Memorandum in Support of Joint Motion for Preliminary Approval of Proposed Consent Decree

and Settlement Agreement and for Approval of Class Notice (Dkt. 617), Plaintiffs’ Unopposed

Rule 54(d)(2) Motion to Authorize Compensation of Class Counsel’s Attorneys’ Fees and

Litigation Expenses (Dkt. 618), Plaintiffs’ Response to Amici (Dkt. 648), Defendants’ Response

to Amici (Dkt. 647), and Declaration of Judge Darrell Jordan (Dkt. 649). For all of the reasons set

forth in the Parties’ prior filings, in this Motion and Memorandum, and in the Court’s Order

preliminarily approving the proposed settlement (Dkt. 651), the Parties move this Court to approve

the Consent Decree and Settlement Agreement.

         I.       Changes to the Consent Decree and Settlement Agreement

                  A. Consent Decree

         In its Order preliminarily approving the proposed settlement agreement, the Court asked

the Parties to consider making several changes to the Consent Decree. The Parties have conferred

and agreed to implement each of the changes, as described below and as reflected in the redline

version (Exhibit 3) and clean version (Exhibit 1) of the Consent Decree:

                 In Section 65(c), the Parties added the phrase “consistent with Texas law.” See Dkt.
                  651 at 34–35.

                 The Parties amended Section 68(a)(ii) to clarify that lack of actual notice constitutes
                  good cause for nonappearance and to make clear that the provision is consistent
                  with Texas state law. See Dkt. 651 at 35.1


1
  Notice is a basic requirement of due process. Considering the historical practice of failing to provide arrestees with
adequate notice of court settings before issuing arrest warrants for nonappearance, see Dkt. 617 at 23 (describing
testimony of Judge Jordan, former Judge Fields, and Dr. Stephen Demuth), the Parties agree that the Consent Decree

                                                           2
     Case 4:16-cv-01414 Document 657 Filed on 09/27/19 in TXSD Page 3 of 10




                 The Parties fixed typographical errors in Section 7(o) and Section 30 (Rule 9.12.8),
                  as identified by the Court, see Dkt. 651 at 11 n.2, as well as a typographical error
                  identified by the Parties in Section 17(g).

                 The Parties changed each instance of the word “shall” to either “must,” “may,” or
                  “will,” as appropriate, to resolve any ambiguity created by use of the word “shall.”
                  See Dkt. 651 at 11 n.2.

                  B. Fee Petition

         The Court identified discrepancies in the fees for which Plaintiffs’ counsel petitioned as

compared to the fees set forth in the Settlement Agreement. First, the Court noted that Civil Rights

Corps is seeking a lesser amount of fees in its fee petition, Dkt. 618 (seeking $3,716,531.00), than

the amount the County agreed not to oppose in the Settlement Agreement, Dkt. 617-2 (agreeing

not to oppose a petition by Civil Rights Corps for fees of $3,725,231.00). The reason for the

discrepancy is that, subsequent to the Settlement Agreement being signed, CRC attorneys

exercised additional billing discretion. Because the County has agreed to and approved a greater

amount of fees than Plaintiffs now seek, the Parties agree that there is no need to amend either the

Settlement Agreement or the fee petition. Plaintiffs ask that the Court order the lesser amount

requested in their formal fee petition to the Court. See Dkt. 618.

         Second, the Court noted that the value of Susman Godfrey’s work on this case as stated in

Neal Manne’s Declaration, submitted in support of the preliminary-approval motion and Plaintiffs’

fee petition, exceeded the fee amount Harris County agreed to pay and Susman Godfrey agreed to

forgo, as stated in the Settlement Agreement and proposed notice. See Dkt. 617-7 (Declaration of

Neal Manne, stating that Susman Godfrey attorneys and paralegals billed $2,165,012.50); Dkt.

618-5 (same); Dkt. 617-2 (Settlement Agreement, stating that Harris County agrees to pay, and



must explicitly state that actual notice of a court setting is required before an arrest warrant for nonappearance may
issue.

                                                          3
    Case 4:16-cv-01414 Document 657 Filed on 09/27/19 in TXSD Page 4 of 10



Susman Godfrey agrees to forgo, $2,161,262); Dkt. 617-3 (Proposed Notice, stating the lower

figure). The discrepancy arose because of the time that elapsed between the date the fee amounts

in the Settlement Agreement were determined and the date Mr. Manne signed his Declaration. As

of July 27, 2019, when the Commissioners Court voted to approve the Settlement Agreement, the

value of Susman Godfrey’s time spent working on this lawsuit was $2,161,262. By July 31, 2019,

when Mr. Manne signed the declaration submitted as Dkt. 617-7 and Dkt. 618-5, the value of the

firm’s work totaled $2,165,012.50. Mr. Manne is submitting an amended declaration that reflects

the lesser amount of fees accrued as of July 27, 2019 and that is consistent with the amount set

forth in the Settlement Agreement. See Exhibit 5 ¶ 3 (Amended Declaration of Neal Manne). Mr.

Manne’s Amended Declaration is otherwise identical to the one previously submitted.

        II.     The Proposed Settlement Is Fair, Reasonable, and Adequate to the Class and
                Merits Final Approval

                A. The Legal Standard

        A proposed settlement or consent decree must be “fair, reasonable, and adequate.” Fed. R.

Civ. P. 23(e); United States v. City of New Orleans, 731 F.3d 434, 438–39 (5th Cir. 2013) (the

“fair, adequate, and reasonable” standard applies to consent decrees as well as settlement

agreements). The Court must analyze the same factors regardless of whether the parties are seeking

preliminary or final approval of a settlement. Fed. R. Civ. P. 23(e); see Jones v. Singing River

Health System, 2016 WL 6106518, at * 5 (S.D. Miss. Jan. 20, 2016) (explaining that preliminary

approval requires a preliminary analysis of the ultimate factors of fairness, reasonableness, and

adequacy); see also Cope v. Duggins, 2001 WL 333102, at *1 (E.D. La. Apr. 4, 2001).

        In its Order granting preliminary approval of the proposed settlement, the Court set forth

the legal standard that applies under Rule 23(e) to motions for preliminary or final approval, which

the Parties re-state here:

                                                 4
Case 4:16-cv-01414 Document 657 Filed on 09/27/19 in TXSD Page 5 of 10



  Under the 2018 amendments to Rule 23(e)(2), courts look to whether:

         (A) the class representatives and class counsel have adequately represented
         the class;

         (B) the proposal was negotiated at arm’s length;

         (C) the relief provided for the class is adequate, taking into account:

                 (i) the costs, risks, and delay of trial and appeal;

                 (ii) the effectiveness of any proposed method of distributing relief
                 to the class, including the method of processing class-member
                 claims;

                 (iii) the terms of any proposed award of attorney’s fees, including
                 timing of payment; and

                 (iv) any agreement required to be identified under Rule 23(e)(3); and

         (D) the proposal treats class members equitably relative to each other.

  FED. R. CIV. P. 23(e)(2); see also 4 NEWBERG ON CLASS ACTIONS § 13:14
  (5th ed. 2019) (in adopting the 2018 amendments to Rule 23(e), “Congress
  essentially codified [the] prior practice”).

  Common-law criteria preceded the Rule 23 factors. In Reed v. General Motors
  Corp., 703 F.2d 170, 172 (5th Cir. 1983), the Fifth Circuit laid out six factors for
  courts to consider in determining the fairness, reasonableness, and adequacy of a
  proposed class settlement: (1) evidence that the settlement was obtained by fraud
  or collusion; (2) the complexity, expense, and likely duration of the litigation; (3)
  the stage of the litigation and available discovery; (4) the probability of plaintiffs’
  prevailing on the merits; (5) the range of possible recovery and certainty of
  damages; and (6) the opinions of class counsel, class representatives, and absent
  class members. All Plaintiffs v. All Defendants, 645 F.3d 329, 334 (5th Cir. 2011)
  (quoting In re Katrina Canal Breaches Litig., 628 F.3d 185, 194–95 (5th Cir.
  2010)).

  Because the Rule 23 and case-law factors overlap, courts in this circuit often
  combine them in analyzing class settlements. See Hays v. Eaton Grp. Attorneys,
  LLC, No. 17-88-JWD-RLB, 2019 WL 427331, at *9 (M.D. La. Feb. 4, 2019); Al’s
  Pals Pet Care v. Woodforest Nat’l Bank, NA, No. H-17-3852, 2019 WL 387409, at
  *3 (S.D. Tex. Jan. 30, 2019); see also FED. R. CIV. P. 23(e)(2) Committee Notes
  to 2018 amendments (“The goal of this amendment [to Rule 23(e)(2)] is not to
  displace any [circuit case-law] factor, but rather to focus the court and the lawyers



                                            5
    Case 4:16-cv-01414 Document 657 Filed on 09/27/19 in TXSD Page 6 of 10



       on the core concerns of procedure and substance that should guide the decision
       whether to approve the proposal.”).

       “A presumption of fairness, adequacy, and reasonableness may attach to a class
       settlement reached in arm’s-length negotiations between experienced, capable
       counsel after meaningful discovery.” Erica P. John Fund, Inc. v. Halliburton Co.,
       No. 02-CV-1152-M, 2018 WL 1942227, at *4 (N.D. Tex. Apr. 25, 2018) (quoting
       In re Heartland Payment Sys., Inc. Customer Data Sec. Breach Litig., 851 F. Supp.
       2d 1040, 1063 (S.D. Tex. 2012)). This presumption reflects the strong public
       interest in settling class actions. Kincade v. Gen. Tire & Rubber Co., 635 F.2d 501,
       507 (5th Cir. Jan. 1981) (“Particularly in class action suits, there is an overriding
       public interest in favor of settlement.” (quoting Cotton v. Hinton, 559 F.2d 1326,
       1331 (5th Cir. 1977))); Hays, 2019 WL 427331, at *8 (“Because the public interest
       strongly favors the voluntary settlement of class actions, there is a strong
       presumption in favor of finding the settlement fair, reasonable[,] and adequate.”
       (quoting In re Oil Spill by Oil Rig Deepwater Horizon in Gulf of Mex., 910 F. Supp.
       2d 891, 930–31 (E.D. La. 2012))).

Memorandum and Opinion Preliminarily Approving the Proposed Consent Decree and Settlement

Agreement and Approving and Directing Issuance of Class Notice, Dkt. 651 at 13–15.

               B. Applying the Factors

       The Parties have already explained why all of the factors weigh strongly in favor of

approval. The Court has considered in detail each of those arguments, the objections of numerous

amici to the Parties’ arguments for approval, and the Parties’ responses to amici, finding that each

of the factors weighs in favor of approval. The Court’s analysis is summarized below:

       (1) Adequacy of class counsel: Class counsel has “ably and diligently represented” the

class “in a case filled with legal and factual complexities.” Dkt. 651 at 15. (2) Arm’s-length

negotiations: “There has [not] been, and could not be, any suggestion of fraud or collusion in this

case. The proposed class settlement was the product of rigorous, hard-fought negotiations

conducted at arm’s-length.” Id. at 16; see also id. at 18 (“The high-quality representation on all

sides, the lack of any evidence of fraud or collusion, the parties’ adverse posture, and the six

months of negotiations required to produce this settlement amply satisfy the Reed factor requiring



                                                 6
    Case 4:16-cv-01414 Document 657 Filed on 09/27/19 in TXSD Page 7 of 10



the absence of collusion. This weighs heavily in favor of preliminarily approving the proposed

consent decree and settlement agreement.”). (3) Duration, costs, risks, and delay of trial and

appeal: “By reaching a favorable settlement before additional summary judgment motions and the

permanent injunction trial, the plaintiffs avoided expense and delay and ensured recovery for the

class.” Id. at 19 (citations, quotations, and alterations omitted). (4) Stage of proceedings: “The

parties, and the court, have ample factual and legal information with which to evaluate the merits

of their competing positions and to make a reasoned judgment about the desirability of settling the

case on the terms proposed.” Id. (citations and quotations omitted). (5) Probability of success: In

the absence of fraud or collusion, this factor is “the most important Reed factor.” Id. at 20. The

proposed consent decree “provides the critical relief the plaintiffs have long sought”—swift

pretrial release for the vast majority of misdemeanor arrestees and elimination of the County’s

secured money bail schedule—and also “provides other relief” that “meets, supports, and

implements the relief the class would likely recover were this case to proceed to trial and appeal.”

Id. at 21. (6) The range and certainty of recovery: The settlement falls within a reasonable range

of recovery, considering Plaintiffs’ likelihood of prevailing on the merits. Id. at 22–23. (7) The

opinions of the participants: Class counsel strongly endorses the settlement, as do counsel for all

parties. “Class counsels’ opinions as to the benefits of the proposed consent decree are consistent

with the court’s own analysis of the proposed consent decree and settlement agreement under the

Reed and Rule 23(e)(2) factors.” Id. at 23. (8) Equitable treatment of class members: “All class

members are entitled to the same relief.” Id. at 24. Considering each of these factors, the Court

rightly held “[a]ll of the Rule 23(e)(2) and Reed factors weigh in favor of preliminarily approving

the proposed consent decree and settlement agreement.” Id.




                                                 7
     Case 4:16-cv-01414 Document 657 Filed on 09/27/19 in TXSD Page 8 of 10



         The Court also reviewed in detail all of the concerns raised by amici and the Parties’

arguments in response to amici, and correctly concluded that none of amici’s “contentions []

support denying preliminary approval.” Id. at 26–27. For all of the reasons the Parties have already

set forth and those set forth in the Court’s Order granting preliminary approval, the Court should

grant final approval of the Consent Decree and Settlement Agreement, which now reflect the

Court’s suggested changes, as described in Part I of this brief. 2

         III.     Conclusion

         The Consent Decree and Settlement Agreement are fair, reasonable, and adequate.

Following the fairness hearing on October 28, the Court should issue final approval.


Date: September 27, 2019                                          Respectfully Submitted,

/s/ Alec Karakatsanis                                             /s/ Neal S. Manne
/s/ Elizabeth Rossi                                               Neal S. Manne
Alec George Karakatsanis                                          Texas Bar No. 12937980
alec@civilrightscorps.org                                         nmanne@susmangodfrey.com
Elizabeth Rossi                                                   Lexie G. White
elizabeth@civilrightscorps.org                                    Texas Bar No. 24048876
Civil Rights Corps                                                lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                                Joseph S. Grinstein
Washington, DC 20009                                              Texas Bar No. 24002188
Telephone: (202) 681-2721                                         jgrinstein@susmangodfrey.com
                                                                  SUSMAN GODFREY L.L.P.
                                                                  1000 Louisiana Street, Suite 5100
                                                                  Houston, Texas 77002
                                                                  Telephone: (713) 651-9366
                                                                  Facsimile: (713) 654-6666

                                                                  /s/ Michael Gervais
                                                                  Michael Gervais
                                                                  mgervais@susmangodfrey.com
                                                                  SUSMAN GODFREY L.L.P.

2
  In determining whether a settlement agreement is fair to the class, the Court must also consider the views of class
members who object. See Fed. R. Civ. P. 23(e)(5); Turner v. Murphy Oil USA, Inc., 472 F. Supp. 2d 830, 853–54
(E.D. La. 2007). Because the due date for objectors (October 11) post-dates the filing deadline for this brief, the Parties
cannot address this factor at this time, but they will be prepared to do so, if needed, at the fairness hearing scheduled
for October 28, 2019.

                                                            8
    Case 4:16-cv-01414 Document 657 Filed on 09/27/19 in TXSD Page 9 of 10



                                                  1900 Avenue of the Stars, #1400
                                                  Los Angeles, CA 90067
                                                  Telephone: (310) 789-3100

                                                  Attorneys for Plaintiffs

VINCE RYAN, HARRIS COUNTY ATTORNEY

/s/ Melissa L. Spinks
Melissa L. Spinks
Assistant County Attorney                            G. Allan Van Fleet, P.C.
Federal I.D. 1312334                                 Texas Bar No. 20494700
State Bar No. 24029431                               6218 Elm Heights LN, Suite 201
1019 Congress, 15th Floor                            Houston, TX 77081-2409
Houston, Texas 77002                                 (713) 826-1954
Telephone: (713) 274-5132                            allanvanfleet@gmail.com
Facsimile: (713) 755-8924
melissa.spinks@cao.hctx.net                          ATTORNEY FOR DEFENDANTS
                                                     COUNTY CRIMINAL COURTS AT LAW
 ATTORNEY FOR HARRIS COUNTY                          JUDGES


/s/ Victoria Jimenez
OF COUNSEL, VINCE RYAN
Harris County Attorney

VICTORIA L. JIMENEZ
Assistant County Attorney
Federal I.D. No. 2522937
State Bar No. 24060021
1861 Old Spanish Trail
Houston, Texas 77054
Telephone: (832) 927-5211
Facsimile: (713) 755-8924
E-mail: victoria.jimenez@cao.hctx.net

/s/ Murray Fogler
Murray Fogler
FOGLER, BRAR, FORD,
O’NEIL & GRAY, LLP
2 Houston Center
909 Fannin St, Suite 1640
Houston, Texas 77010
(713) 481-1010
(713) 574-3224 (Fax)
Attorneys for Defendant Sheriff Ed Gonzalez

                                              9
   Case 4:16-cv-01414 Document 657 Filed on 09/27/19 in TXSD Page 10 of 10



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of September 2019, I electronically filed the foregoing

with the clerk of the court for the U.S. District Court, Southern District of Texas, using the

electronic case filing system of the Court. The electronic case filing system sent a “Notice of

Electronic Filing” to the attorneys of record who have consented in writing to accept this Notice

as service of this document by electronic means.


                                                   /s/ Elizabeth Rossi
                                                   Elizabeth Rossi




                                                10
